

117 HR 4843 IH: Assisting School Mental Health Professionals Through Work Study Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4843IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Newman (for herself and Mr. Moolenaar) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include student assistance to certain mental health professionals as community services under the Federal work-study program.1.Short titleThis Act may be cited as the Assisting School Mental Health Professionals Through Work Study Act of 2021.2.School-based mental health community servicesSection 441(c) of the Higher Education Act of 1965 (20 U.S.C. 1087–51(c)) is amended—(1)in paragraph (3), by striking and after the semicolon;(2)in paragraph (4)(C), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(5)activities in which a student assists a mental health professional with appropriate tasks (which may include administrative assistance, but which shall not include the direct provision of mental health services by the student), provided that the mental health professional—(A)is a school-based mental health services provider (as such term is defined in section 4102(6) of the Elementary and Secondary Education Act of 1965) of any preschool, Head Start program, early childhood education program, or elementary or secondary school that serves community residents; or(B)is an overseer of a school-based mental health services provider described in subparagraph (A)..